Citation Nr: 1747839	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-35 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service connected disability.

2. Entitlement to a rating in excess of 20 percent for a back disability.

3. Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service connected disabilities. 


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1987 to May 1990 and January 1991 to March 1991. 

This matter comes before the Board of Veterans' Appeals (Board) from the July and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran appeared at an April 2014 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  This matter was previously before the Board in June 2015 and was remanded for further development.

The issues of entitlement to service connection for an acquired psychiatric disability and TIDU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's back is manifested by forward flexion greater than 30 degrees but not greater than 60 degrees.






CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a back disability have not been met.  38 U.S.C.A §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a (Diagnostic Code 5239).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record does not indicate that the RO provided the Veteran with the requisite notice prior to the initial adjudication of the Veteran's claim for an increased rating for his back disability.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b)(1).  However, defective notice is not prejudicial if (1) the veteran demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders, 556 U.S. 396 (2009) (holding that although notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  An April 2013 statement of the case provided the Veteran with the pertinent laws and regulations, including provisions relating to the elements of an increased rating claim, the Veteran's responsibility to present and support a claim for disability benefits, and VA's duty to assist the Veteran in obtaining evidence.   Furthermore, throughout the pendency of this appeal, the Veteran was represented by an accredited agent.  Based on the above, the Board finds that a reasonable person could be expected to understand what was needed with regard to a claim for an increased rating.  See Sanders, 487 F.3d at 889.  

As for the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  Additionally, a VA examination has been secured in connection with the current claim satisfying VA's duty to assist with respect to obtaining a VA examination.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.

II. Compliance with Prior Board Remands

The Board observes that this case was previously remanded by the Board in June 2015.  The purpose of this remand was to schedule the Veteran for a VA examination.  Upon remand, the Veteran underwent a VA spine examination in June 2016.  The Board therefore finds that there was substantial compliance with the prior remand order, as is discussed more fully below, and the Board may continue with its determination.  Stegall v. West, 11 Vet. App. 268 (1998). 

III. Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in April 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his back and psychiatry disabilities as well as his employability.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited agent.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

IV. Legal Criteria for Increased Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 199 (1999).

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

However, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45 (2016).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40 (2016); Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43  (2011) (quoting 38 C.F.R. § 4.40). 
 
V. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's degenerative disc disease of the lumbosacral spine is currently evaluated as 20 percent disabling based on forward flexion of the thoracolumbar spine being greater than 30 degrees but not greater than 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5239.  A rating of 30 percent disabling is not warranted unless the evidence demonstrates forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine.  Id.  A 40 percent rating is not warranted unless there is unfavorable ankylosis of the entire cervical spine,  forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is not warranted unless there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is only warranted for unfavorable ankylosis of the entire spine.  Id.  Additionally, a higher evaluation of 40 percent is not warranted for intervertebral disc syndrome (IVDS) unless the evidence shows IVDA with incapacitating episodes having a total duration of at least four weeks, but less than six weeks, occurring during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

In July 2012, the Veteran underwent a VA spine examination.  The examiner noted that the Veteran was diagnosed with spondylolisthesis degenerative disc disease of the lumbar spine with a surgical fusion of the L4-5 in 2011.  The examiner stated that the Veteran's forward flexion is limited to 70 degrees, extension limited to 25 degrees, left lateral flexion limited to 25 degrees, left lateral rotation limited to 25 degrees.  The Veteran's right lateral flexion and right lateral rotation were not limited before the normal endpoint.  The Veteran was noted to be able to perform repetitive use testing with three repetitions and has functional loss manifested by less movement than normal, pain on movement, and interference with sitting, standing and/or weight-bearing.  The examiner noted that the Veteran did have localized tenderness or pain to palpation to the lumbar paraspinal and had guarding or muscle spasms resulting in an abnormal gait.

The July 2012 examination report stated that the Veteran does not have intervertebral disc syndrome (IVDS), but does occasionally use a cane.  The examiner concluded that the Veteran's back disability does impact his ability to work as he can only lift 15 pounds and can only sit or stand for 3-5 minute periods at a time before needing to change positions.  The Veteran also reported difficulty getting in and out of the car in the passenger seat, avoids bending, tying shoes, and is unable to drive more than 30 minutes. 

In April 2016, the Veteran underwent another VA spine examination pursuant to the Board's June 2015 remand.  The examiner again stated that the Veteran has degenerative arthritis of the spine and spondylolisthesis of the lumbar spine.  However, the examiner stated that the Veteran does not currently have radiculopathy.  The Veteran reported that his lower back causes him significant pain and limitations such as the inability to sit or stand for more than 15-20 minutes at a time before needing to move and reposition himself.  Additionally, the Veteran also reported his back results in sleep impairment as he must reposition himself throughout the night.  

The examiner noted that the Veteran has forward flexion limited to 55 degrees, extension limited to 20 degrees, right lateral flexion limited to 25 degrees, left lateral flexion limited to 20 degrees, right lateral rotation limited to 30 degrees, and left lateral rotation limited to 30 degrees.  The examination report stated that the Veteran experiences pain associated with his range of motion on forward flexion, extension, and right and left lateral flexion.  Additionally, the examiner noted that the Veteran complained of tenderness with palpation of the spine and paraspinal muscles.  However, the Veteran was able to perform repetitive use testing with at least three repetitions without additional loss of function or range of motion.
The examiner was unable to say without mere speculation as to whether pain, weakness, fatigability, or incoordination significantly limits functional ability with repeated use over a period of time.  The Veteran also was not noted to have guarding or muscle spasm of the thoracolumbar spine, muscle atrophy, ankylosis, any other neurologic abnormalities, and IVDS.  The examination report noted that the Veteran occasionally uses a cane. 

A 20 percent rating, and no higher, is continued for the Veteran's degenerative disc disease of the lumbosacral spine as a result of his limitation of motion as well as the July 2012 examination report noting muscle spasm or guarding resulting in an abnormal gait.  A higher rating is not warranted as the evidence does not show that the Veteran's flexion is limited to 30 degrees or less or that he has ankylosis of the spine. In addition, a higher rating may not be assigned based on incapacitating episodes of IVDS as both examination reports note that the Veteran does not have IVDS.

In making this determination, the Board has considered whether there is any additional functional loss not contemplated by a rating of 20 percent.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); see also Deluca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 33 (2011).  The 20 percent rating takes into consideration any functional loss the Veteran experiences.  Accordingly, an increased rating based on additional functional loss is not warranted.


ORDER

Entitlement to a rating in excess of 20 percent for a back disability is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

Acquired Psychiatric Disorder

The Veteran testified that he has an acquired psychiatric disability due to his back disability.  He reported that he loves being outdoors and hiking and camping, but that his back disability has hindered his activities.  He reported that he cannot sleep on the ground, and has difficulty hiking as a result of his back disability.

A January 2012 Social Security Administration (SSA) examination report from Dr. A.I. states that the Veteran does not meet the criteria for a mental disability according to the depression scale.  However, a January 2012 SSA examination report from Dr. D. U. noted a diagnosis of affective disorders.  However, Dr. D. U. did not specify which such disorder, but later noted "major depressive disorder, single episode, moderate."  Additionally, a January 2012 examination report from K. M. states a diagnosis of "major depressive disorder, single episode, moderate."

Furthermore, a June 2012 VA examination report reflects that the Veteran does not have a mental disability but has merely moderate frustration with his inability to work and do leisure activities due to his back condition.  The examiner stated "[n]o mental health condition has emerged secondary to his back condition yet."  

An April 2014 correspondence from Dr. B. C. notes that the Veteran was experiencing situational depression due to his back pain, which prevents employment.  However, a June 4, 2014 lumbar spine record reflects that the Veteran is not suffering from an acquired psychiatric impairment secondary to his spinal impairment.  Although, in contrast, a June 25, 2014 correspondence from clinical psychologist N.L. opines that the Veteran's back disabilities have resulted in adjustment disorder with depressed mood.  

Pursuant to the Board's June 2015 remand, the Veteran underwent a VA mental disorders examination in April 2016.  The examiner stated that the Veteran does not have a mental disorder diagnosis according to the DSM-5. 

For cases certified to the Board prior to August 4, 2014, such as this case, the diagnosis of any mental health disorder must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125(a); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-5)).

As the Veteran's claim for entitlement to service connection for an acquired psychiatric disability was certified to the Board in December 2013, the VA examination must determine whether the Veteran has a mental disorder in accordance with the DSM-IV.  Therefore, the April 2016 VA mental disorders examination is inadequate as it does not provide this information.  Thereby, on remand, a new VA examination is warranted. 

TDIU

The Veteran asserts that he is unemployable as a direct result of his back disability.  Specifically, the Veteran contends that he is unable to obtain or maintain employment due to his inability to perform manual labor.  

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment." 38 C.F.R. § 4.16 (a).  TDIU is precluded for any period of gainful employment, which is generally defined as annual earnings above the poverty threshold.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (proof of unemployment is necessary to raise a TDIU claim).  Marginal employment is found whenever the Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census as the poverty threshold for one person.  However, 38 C.F.R. § 4.16 further provides an exception to the income limitation regarding employment in a protected environment, such as family business or sheltered workplace, on a facts found basis.  Id.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
It is the established policy of VA that all Veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disability or disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340 (a)(1), 4.15.  

The Veteran is currently in receipt of service connection for his back disability, evaluated as 20 percent disabling, and for surgical scars, evaluated as noncompensable.  The Veteran's combined disability evaluation is 20 percent.  Thereby, the Veteran does not meet the schedular requirement for entitlement to a TDIU. 

Where these percentage requirements are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure or follow a substantially gainful occupation due to his service connected disabilities. 38 C.F.R. § 4.16 (b).  However, the Board cannot consider entitlement to a TDIU on an extraschedular basis in the first instance. Instead, the Board is required to refer all cases of veterans who are unemployable by reason of service connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), to the Director for extraschedular consideration. 38 C.F.R. § 4.16 (b); Bowling v. Principi, 15 Vet. App. 1 (2001).  The Board has jurisdiction to review determinations by the Director. Cf. Wages v. McDonald, 27 Vet. App. 233 (2015).

As discussed above, at the Veteran's April 2016 VA spine examination, the Veteran reported that his lower back causes him significant pain and limitations such as the inability to sit or stand for more than 15-20 minutes before needing to reposition himself (which also affects his sleep at night).  Although the Veteran was primarily engaged in physical labor/employment, the Board acknowledges that the Veteran's inability to sit or stand for short periods of time interferes with both sedentary and physical employment.  Furthermore, the July 2012 VA examination stated that the Veteran's back disability does impact his ability to work.  Additionally, lay statements in the record state that the Veteran's condition has not improved and that the Veteran's back disability dramatically affects his ability to function on a daily basis, to include affecting his employment.

As noted above, the Board cannot consider entitlement to a TDIU on an extraschedular basis in the first instance.  Instead, the Board is required to refer all cases of veterans who are unemployable by reason of service connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), to the Director for extraschedular consideration.  38 C.F.R. § 4.16 (b); Bowling v. Principi, 15 Vet. App. 1 (2001).  As a result of the Veteran not meeting the schedular criteria, the Board finds that a remand is warranted to refer his TDIU claim for extraschedular consideration in the first instance.

Since the claims file is being remanded, it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file. 

2. Refer the Veteran's claim of entitlement to a TDIU on an extraschedular basis to the Director, Compensation and Pension Service.
 
3. Forward a copy of the Veteran's claims file, to include a copy of this Remand to a qualified VA medical professional for a VA examination.

The examiner must first identify all diagnosed mental health disabilities present during the period of the claim (from July 2011 to the present), to include, but not limited to, major depressive disorder.  Any indicated diagnostic tests and studies must be accomplished.  The examiner is informed that all diagnoses rendered must conform to DSM-IV criteria.

After reviewing the Veteran's claims file, and with consideration of the Veteran's lay statements, a qualified medical professional is asked to address the following with regard to each mental health disability diagnosed during the period of the claim: 

a) Is it at least as likely as not (50 percent or greater probability) that any diagnosed acquired psychiatric disability was caused by his service connected back disability?

b) Is it at least as likely as not (50 percent or greater probability) that any diagnosed acquired psychiatric disability was permanently worsened (aggravated) by his service connected back disability?

The examiner's opinions must address each psychiatric disability diagnosed under DSM-IV criteria during the appeal period (from June 2011 to the present).  If the examiner determines that the Veteran does not suffer from one or more of the disabilities identified above, the examiner must provide a basis for this conclusion.

The clinician should consider the entire claims file, to include the reports discussed above.  The examiner should not base any opinions on the absence of service or post-service treatment records.  

All opinions rendered by the examiner must be accompanied by a complete rationale that includes a discussion of the facts, medical evidence, and medical principles that form the bases of the examiner's opinions. If the examiner is unable to reach an opinion as to any of the questions posed above without resorting to mere speculation, then he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.

A new examination of the Veteran is only required if the medical professional providing the opinions finds one is necessary.

4. The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record.

5. Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary.

6. Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


